DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a flying insect light trap” in line 4. It is unclear whether this limitation is a separate and distinct flying insect light trap than the flying insect light trap recited in line 2. For examination purposes, the limitation will be referred to as the flying insect light trap. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGowan et al. (US 2019/0350185).
Regarding claim 1, McGowan et al. discloses a flying insect light trap monitoring device (80) capable of being coupled to a flying insect light trap (10), the flying insect light trap monitoring device (80) comprising: a housing (80) defining an interior cavity (inside of enclosure (80)), the housing (80) comprising at least one panel (50) and at least one mounting structure (screws shown in Figures 1-10) configured to couple with a flying insect light trap having a glue board (paragraph [0054], disclose a location to receive the glue board within the flying insect light trap (10)) proximately located within the flying insect light trap (10), wherein the at least one panel (50) comprises at least one viewing aperture (52); a camera (66) with a wide angle lens (paragraph [0074]) secured to the housing (80), wherein the camera (66) proximately located within the interior cavity of the housing (80), the wide angle lens configured to view the glue board through the viewing aperture of the at least one panel of the housing (Fig. 9 shows the wide angle lens pointed to view the glue board against the rear cover plate (8) through the viewing aperture (52)), such that the camera (66) with the wide angle lens is configured to take one or more digital photograph images of the glue board within the flying insect light trap when the flying insect light trap monitoring device is operably coupled to the flying insect light trap (paragraph [0059], (80) is operably coupled to (10)); a controller (82), including a processor and a memory (paragraph [0063]), secured within the housing and communicatively coupled to the camera (paragraph [0063]), wherein the controller (82) is configured to receive the one or more digital photograph images from the camera (paragraph [0063]); and a communications module (40), operatively coupled with the controller (82), configured to send one or more data packets comprising the one or more digital photograph images to a remote server (paragraphs [0067] and [0068]).
Regarding claim 6, McGowan et al. discloses wherein the wide angle lens is a fisheye lens (paragraph [0026]).
Regarding claim 8, McGowan et al. discloses wherein the communications module send the digital photograph image via wireless communications (paragraph [0067]). 
Regarding claim 10, McGowan et al. discloses wherein the housing is adapted to integrally couple with the flying insect light trap for long term use (Figures 1-10; screws attaching the housing to the flying insect light trap allow for long term use). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2019/0350185).
Regarding claim 2, McGowan et al. discloses wherein the monitoring device (80) includes an image processing engine that processes the digital photograph image (paragraph [0068]) and automatically generates a count of flying insects shown on the glue board (McGowan et al. does not explicitly state that the embodiments disclosed have an automatically generated count, however, paragraph [0003] discloses that it is known to determine the number and kind of insects that have been caught). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. to include an automatically generated count of flying insects shown on the glue board in order to determine a count for the timing of the eventual removal and replacement.   
Regarding claim 4, McGowan et al. teaches wherein the digital photograph image is sent by the communications module (40) for remote processing (paragraphs [0067] and [0068]) to determine a count of flying insects shown on the glue board (paragraph [0003]). 
Regarding claim 12, McGowan et al. discloses a flying insect light trap monitoring system, comprising: a flying insect light trap (10), comprising: at least one light bulb (paragraph [0055] discloses one or more light sources that can be fluorescent tubes (i.e. bulb)) that emits wavelengths of light that attract flying insects (paragraph [0056] discloses the light sources exit the housing for attracting insects); a light housing supporting and partially surrounding the at least one light bulb (Figures 1-10, structure holding light sources); and a glue board (paragraph [0054], disclose a location to receive the glue board within the flying insect light trap (10)) proximately located within the flying insect light trap (10)) contained within the light housing, adjacent the at least one light bulb, that captures flying insects (glue board is positioned adjacent the at least one light bulb within the housing (10)); a monitoring device (80), operably coupled with the flying insect light trap (10), the monitoring device (80) comprising: a housing (80) defining an interior cavity (inside of enclosure (80)), the housing (80) comprising at least one panel (50) and at least one mounting structure (screws shown in Figures 1-10) configured to operably couple the monitoring device (80) to the light housing (structure holding light sources) of the flying insect light trap (10), and the at least one panel (50) having a viewing aperture (52); a camera (66) and a wide angle lens (paragraph [0074]), secured to the housing (80), wherein the camera (66) proximately located within the interior cavity of the housing (80), the wide angle lens configured to view the glue board through the viewing aperture of the at least one panel of the housing (Fig. 9 shows the wide angle lens pointed to view the glue board against the rear cover plate (8) through the viewing aperture (52)), such that the configuration of the camera (66) and wide angle lens is capable of taking a digital photograph image of the glue board within the flying insect light trap (paragraph [0059]); a controller (82), including a processor and a memory (paragraph [0063]), secured within the housing and communicatively coupled to the camera (paragraph {0063]), wherein the controller (82) is configured to receive the digital photograph image from the camera (paragraph [0063]); and a communications module (40), operatively coupled to the controller (82), configured to send the digital photograph image for processing remotely (paragraphs [0067] and [0068]); a server that includes an image processing engine (paragraph [0068] discloses the server can process the images), configured to receive the digital photograph image from the communication module (40) of the monitoring device (80), and capable of processing the digital photograph image to determine an insect count on the glue board of each respective flying insect light trap (McGowan et al. does not explicitly state that the embodiments disclosed determine an insect count, however, paragraph [0003] discloses that it is known to determine the number and kind of insects that have been caught). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. to include an insect count shown on the glue board in order to determine a count for the timing of the eventual removal and replacement. 
McGowan et al. does not explicitly disclose a plurality of flying insect light traps and a plurality of monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring system with additional flying insect light traps and additional monitoring devices to increase the effectiveness of the system within a larger area. Further, it has been found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960).       
Regarding claim 16, McGowan et al. discloses wherein the wide angle lens is a fisheye lens (paragraph [0026]). 
Regarding claim 18, McGowan et al. discloses wherein the communications module provides the digital photograph image via wireless communications (paragraph [0067]).
Claims 3, 5, 11 ,15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2019/0350185) in view of Chyun (US 7401436).
Regarding claim 3, McGowan et al. teaches wherein the image processing engine classifies the flying insects shown on the glue board (paragraph [0003], determines kind of insect). McGowan et al. does not explicitly disclose that the classification is by size and shape. 
Chyun teaches wherein the image processing engine classifies the flying insect shown on the glue board by size and shape (col. 6, lines 21-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. to process the classification by size and shape as taught by Chyun through a known process in order to properly identify the flying insect for possible further focused deterrents in a room for that specific set of flying insects.
Regarding claim 5, McGowan et al. does not explicitly disclose wherein a LCD display is included on an outer surface of the housing and is operatively coupled to the controller. 
Chyun teaches a flying insect light trap monitoring device wherein a LCD display (Fig. 6) is included on an outer surface of the housing and is operatively coupled to the controller (col. 5, lines 63-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. to include an LCD display as taught by Chyun in order to provide status information.
Regarding claim 11, McGowan et al. does not explicitly disclose wherein the communications module sends an alert signal for a technician when the flying insect light trap requires glue board replacement or servicing. 
Chyun teaches wherein the communications module sends an alert signal for a technician when the flying insect light trap requires glue board replacement or servicing (Fig. 15; col. 17, lines 1-12, alarm types).
Regarding claim 15, McGowan et al. does not explicitly disclose wherein each of the plurality of monitoring devices includes an LCD display (Fig. 6) that is included on an outer surface of the housing and is operatively coupled to the controller (col. 5, lines 63-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. to include an LCD display as taught by Chyun in order to provide status information.
Regarding claim 19, McGowan et al. does not explicitly disclose wherein the communications module sends an alert signal for a technician when the flying insect light trap requires glue board replacement or servicing. 
Chyun teaches wherein the communications module sends an alert signal for a technician when the flying insect light trap requires glue board replacement or servicing (Fig. 15; col. 17, lines 1-12, alarm types).
Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2019/0350185) in view of Stuebe (EP 1679001).
Regarding claim 7, McGowan et al. does not explicitly disclose wherein the mounting structure includes at least one hook. 
Stuebe teaches a mounting structure that includes at least one hook (57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of McGowan et al. with a hook as taught by Stuebe as a design choice from various options such as Velcro strips, clasps, etc. (Stuebe: paragraph [0013] of machine translation). 
Regarding claim 9, McGowan et al. does not explicitly disclose wherein the housing releasably couples with the flying insect light trap. 
Stuebe teaches wherein the housing releasably couples with the flying insect light trap (hook (57) is a releasably coupled mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of McGowan et al. with having the housing releasably couple with the flying insect light trap as taught by Stuebe as a design choice from various options such as Velcro strips, clasps, etc. (Stuebe: paragraph [0013] of machine translation). 
Regarding claim 17, McGowan et al. does not explicitly disclose wherein the mounting structure includes at least one hook. 
Stuebe teaches a mounting structure that includes at least one hook (57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of McGowan et al. with a hook as taught by Stuebe as a design choice from various options such as Velcro strips, clasps, etc. (Stuebe: paragraph [0013] of machine translation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2019/0350185) in view of Medina, III et al. (US 2014/0003736, hereinafter referred to as “Medina”) and Ordentlich et al. (US 2011/0026848).
Regarding claim 13, McGowan et al. does not explicitly disclose wherein the flying insect light trap monitoring system is configured to: dewarp the digital photograph image to account for spacial warping near the edges of the images; normalize the digital photograph images to remove variations in lighting conditions and shadows; apply a Gaussian Blur to reduce noise present in the digital photograph image; use a threshold filter to distinguish between background objects and foreground objects in the digital photograph image; apply an erosion filter to shrink the area of the digital photograph image covered by each flying insect to separate closely located flying insects; and determine the insect count by automatically estimating the number foreground spots on the image. 
Medina teaches a system configured to: dewarp the digital photograph image to account for special warping near the edges of the images (paragraph [0038]); apply a Gaussian Blur to reduce noise present in the digital photograph image (paragraph [0042]); use a threshold filter to distinguish between background objects and foreground objects in the digital photograph image (paragraph [0042]); and apply an erosion filter to shrink the area of the digital photograph image covered by each object to separate closely located objects (paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing engine of McGowan et al. to dewarp the digital photograph image to account for spacial warping near the edges of the images; apply a Gaussian Blur to reduce noise present in the digital photograph image; use a threshold filter to distinguish between background objects and foreground objects in the digital photograph image; and apply an erosion filter to shrink the area of the digital photograph image covered by each flying insect to separate closely located flying insects as taught by Medina in order to provide accuracy in data extraction (Medina: paragraph [0004]). Please note in the combination, the object is the flying insect as taught by McGowan et al.   
Ordentlich et al. teaches normalize the digital photograph images to remove variations in lighting conditions and shadows (paragraph [0053]); and determine the insect count by automatically estimating the number foreground spots on the image (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing engine of McGowan et al. modified by Medina to normalize the digital photograph image to remove variations in lighting conditions and shadows; and determine the insect count by automatically estimating the number foreground spots on the image as taught by Ordentlich et al. in order to provide accuracy in data extraction. Please note in the combination the object count is the insect count as taught by McGowan et al. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2019/0350185) in view of Medina, III et al. (US 2014/0003736, hereinafter referred to as “Medina”) and Ordentlich et al. (US 2011/0026848), and further in view of Chyun (US 7401436).
Regarding claim 14, McGowan et al. as modified by Medina and Ordentlich et al. teaches (references to McGowan et al.) wherein the image processing engine further includes instructions when executed on the server, cause the server: to classify the flying insects shown (paragraph [0003], determines kind of insect). McGowan et al. does not explicitly disclose that the classification is by size and shape.
Chyun teaches wherein the image processing engine further includes instructions when executed on the server, cause the server: to classify the flying insects shown by size and shape (col. 6, lines 21-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying insect light trap monitoring device of McGowan et al. modified by Medina and Ordentlich et al. to process the classification by size and shape as taught by Chyun through a known process in order to properly identify the flying insect for possible further focused deterrents in a room for that specific set of flying insects.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bi (CN 108770799) and Willcox et al. (US 10694733) teach insect light traps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643